Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said controller."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by over Lee et al. (US 2018/0071984) or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254).
Claim 1: Lee et al. discloses an apparatus including a feed system for an inkjet printer (fig. 3) and a cleaning system for cleaning the feed system (¶ 58). The feed system includes a mixer (30) capable of mixing precursors for delivery to a printhead (22) of the printer (fig. 3), the cleaning system configured to flush cleaning solution through paths including the mixer, feed system and printhead (¶¶ 84-88).
With regard to having a reservoir between the mixer and printhead, Lee et al. discloses supply tube 102 (fig. 4). A “reservoir” is a part of an apparatus that is capable of holding a liquid. See e.g., Marriam-Wester. Supply tube 102 is clearly capable of holding a liquid, and is therefore a reservoir.
Alternatively, if it is determined that Lee et al. does not disclose an intermediate reservoir between the mixer and printhead, Tanno et al. discloses an apparatus for an inkjet printer which includes a feed system and an intermediate tank (¶ 11). As taught by Tanno et al., including an intermediate tank with a damping function reduces pressure fluctuations in the system (¶ 11). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the intermediate reservoir of Tanno et al. in the system of Lee et al. to reduce pressure fluctuations in the system.
et al. discloses no dead zones between components (¶¶ 80-82, fig. 4).
Claim 21: Lee et al. discloses first and second tanks (fig. 4).
Claim 22: The mixer of Lee et al. is moving and the components flow past and through the convoluted path (fig. 4).


Claims 2, 6, 10-11 and 23 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above.
Claim 2: Lee et al. discloses first and second pumps (27) and a mixer (30). Lee et al. is silent as to the pumps being metering pumps. However, Tanno et al. discloses an apparatus for an inkjet printer which includes a feed system including a metering pump (23; ¶¶ 59-60). As taught by Tanno et al., a metering pump is a preferable feeding pump because it feeds a constant quantity of components (¶ 60). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the metering pump of Tanno et al. in the apparatus of Lee et al. in order to provide a constant supply of components, as taught by Tanno et al.
Claim 6: Tanno et al. discloses a pressure-controlled reservoir (¶ 14).
Claim 10: Tanno et al. discloses a modular and replaceable component (¶ 91).
Claim 11: Lee et al. discloses a 3-way valve connecting the pumps, mixer and cleaning system (¶ 67).
Claim 23: Tanno et al. discloses the printhead including piezoelectric elements (¶ 45).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Abate et al. (US 2018/0056288).
et al. is silent as to whether the mixers are active or passive. However, Abate et al. discloses an apparatus including a feed system for a printer which includes active and/or passive mixers (¶ 252). As taught by Abate et al., these mixers allow fluid rates to be controlled. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included active and/or passive mixers in the apparatus of Lee et al. to effectively control fluid rates, as taught by Abate et al.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Kent (US 2004/0085416).
Lee et al. discloses a recirculation system (40; ¶ 48), but is silent as to the circulation system circulating components from the printhead. However, Kent discloses a recirculation pump and compartments to and from a printhead (claims 24, 34). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the recirculation pump and compartments of Kent in the apparatus of Lee et al. to efficiently recirculate oversupplied components of Lee et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Cruz et al. (US 2015/0124019).
Lee et al. is silent as to a heat-transfer system. Cruz et al. discloses an inkjet printer which includes a heat-transfer system (¶¶ 18-19). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the heat transfer system of Cruz et al. in the apparatus of Lee et al. to effectively control temperature within the apparatus.

s 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Kosugi et al. (US 2004/0114002).
Lee et al. is silent as to temperature or viscosity sensors. However, Kosugi et al. discloses an inkjet printer including temperature and viscosity sensors and a controller (¶ 81). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the sensors of Kosugi et al. in the apparatus of Lee et al. to identify and rectify printing apparatus malfunctions, as taught by Kosugi et al. (¶ 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984) in view of Tanno et al. (US 2006/0007254), as applied to claim 1 above, further in view of Cruz et al. (US 2015/0124019) and Kosugi et al. (US 2004/0114002).
Lee et al. is silent as to a heat-transfer system. Cruz et al. discloses an inkjet printer which includes a heat-transfer system (¶¶ 18-19). Kosugi et al. discloses an inkjet printer including temperature and viscosity sensors and a controller, and modular/replaceable components (¶ 81). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the sensors of Kosugi et al. and the heat transfer system of Cruz et al. in the apparatus of Lee et al. to identify and rectify printing apparatus malfunctions and control temperature, as taught by Kosugi et al. (¶ 5) and Cruz et al.

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. To the extent the arguments are applicable to the new grounds of rejection, they have been fully considered but they are not persuasive. 
et al. does not disclose a reservoir. And further that “[t]he ordinary artisan would have found it obvious to avoid adding a reservoir because doing so would amount to adding an extra part, thereby increasing costs and reducing reliability by providing an additional part that could fail and that would have to be cleaned.” This argument has been considered but is not persuasive. As discussed above, with regard to having a reservoir between the mixer and printhead, Lee et al. discloses supply tube 102 (fig. 4). A “reservoir” is a part of an apparatus that is capable of holding a liquid. See e.g., Marriam-Wester. Supply tube 102 is clearly capable of holding a liquid, and is therefore a reservoir. Alternatively, if it is determined that Lee et al. does not disclose an intermediate reservoir between the mixer and printhead, Tanno et al. discloses an apparatus for an inkjet printer which includes a feed system and an intermediate tank (¶ 11). As taught by Tanno et al., including an intermediate tank with a damping function reduces pressure fluctuations in the system (¶ 11). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the intermediate reservoir of Tanno et al. in the system of Lee et al. to reduce pressure fluctuations in the system.
Applicant further argues that “Certain text at (84-88 has been relied upon to prove that Lee’s cleaning is quite capable of flushing cleaning solution through the print head. However, the cited text at [84-88] never even mentions the print head. The cited text merely states that cleaning solution is discharged after it has cleaned the mixer. Therefore, the cited text, like figure 9, fails to disclose that cleaning solution is flushed through the print head and to a reservoir.” This argument has been considered but is also not persuasive. The claims are drawn to an apparatus, which merely requires that a cleaning solution be capable of being flushed through the system. Just as the other components, or workpieces, are capable of moving through the system of Lee et al., the cleaning solution would likewise be capable of moving through the same system, which is no less than the instant claims require.
entire path of the components to be streamlined or have no dead zones. Lee et al. discloses multiple portions of the paths of the components being streamlined, or straight, and having no dead zones (ee, e.g., fig. 4), which is no less than is required by the instant claims.
Applicant further argues that the examiner has not explained why the ordinary artisan would have believed that Lee does not already provide a constant supply. And that Lee et al is also silent as to whether the supply is not constant. This argument has been considered but is also not persuasive. Lee et al. is silent as to whether a constant or non-constant supply is provided. There is no requirement to identify either. As taught by Tanno et al., a metering pump is a preferable feeding pump because it feeds a constant quantity of components (¶ 60). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the metering pump of Tanno et al. in the apparatus of Lee et al. in order to provide a constant supply of components, as taught by Tanno et al.
Applicant further argues that the ordinary artisan would not have had any reason to think that the chamber described in ¶ 14 has a controlled pressure.  And that there is no indication of a set-point that identifies a particular value of negative pressure to be achieved. This argument has been considered but is not persuasive. Tanno et al. describe throughout the specification the pressure being maintained (see, e.g., ¶¶ 49, 55, 58, 88).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LARRY W THROWER/Primary Examiner, Art Unit 1754